DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on August 30, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (US Patent 5,338,766) in view of Matsumoto et al (US Patent Application 2009/0239966 (already of record)) in view of US Patent Application 2009/0192482 (already of record))
Regarding claims 1-10, Phan et al teaches superabsorbent polymer formed from a substantially water soluble, unsaturated monomer having neutralized carboxyl groups and a substantially water-soluble internal crosslinking agent and water-insoluble blowing agent and forming an article from the superabsorbent polymer foam (Abstract).  Phan et al further teaches monomers such as acrylic acid (Col. 7, Line 8).  Phan et al further teaches a substantially water-soluble, partially crosslinked polymer may also be formed by reacting (i.e. by heating) the monomer with the internal crosslinking agent (Col. 8, Lines 2-5).  Phan et al further teaches suitable crosslinking agents are compounds which are capable of reacting with the monomer to form a superabsorbent polymer material (Col. 8, Lines 24-27).  Phan et al further teaches about 0.01-2 parts of an internal crosslinking agent based on 100 parts of the monomer (Col. 9, Lines 1-3).  Phan et al further teaches glycerol as a crosslinking agent (Col. 24, Line 37).  Phan et al further teaches an initiator is useful to initiate the polymerization of the monomer (Col. 10, Lines 26-27).  Phan et al further teaches blowing agents include hydrocarbons such as pentane, hexane and heptane (Col. 11, Lines 33-60).  Phan et al further teaches the blowing agent is a particle size of less than 10 microns (Col. 12, Lines 22-23).  Phan et al further teaches 5-50 parts of blowing agent per 100 parts of monomer (Col. 12, Lines 1-3).  Phan et al further teaches monomers possessing hydrophilic groups other than carboxyl groups may be used with the carboxyl group containing monomer (Col. 7, Lines 46-48).  Phan et al further teaches thermal polymerization and drying to form the superabsorbent polymer (Example 1).  Phan et al further teaches superabsorbent polymer sheet foam (Cols. 35-36).  However, Phan et al fails to specifically disclose the preferred internal crosslinking agent is glycerol, polyethylene glycol methyl ether methacrylate and an encapsulated blowing agent having an expansion ratio of 3-15 times air.
In the same field of endeavor, Matsumoto et al teaches a surface treatment of a water absorbent resin (Abstract).  Matsumoto et al further teaches adding polyethylene glycol methyether meth acrylate to impart hydrophilicity in the amount of not more than 50 or 0.01-10 parts based on 100 parts of the monomer (Paragraphs 43, 49).
In the same field of endeavor, Dodge II et al teaches absorbent composite/article comprising a superabsorbent polymer of a polymerizable unsaturated acid group containing monomer such as acrylic acid (Paragraphs 191, 280).  Dodge II et al further teaches the blowing agent may be resin encapsulated.  Encapsulation of such blowing agents provides a controllable delayed release of a gas when dispersed in a monomer solution that is heated or polymerized.  Resins employed in encapsulating the blowing agent in the superabsorbent polymers include polyvinyl chloride, polyvinyl acetate and polyacrylic acid derivatives (Paragraphs 286-288).  Dodge II et al further teaches 0.05-10wt% of blowing agent based on total monomer solution weight (Paragraph 285).  
With regard to the preferred internal crosslinking agent is glycerol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided glycerol as the internal crosslinking agent in Phan et al as Phan et al teaches glycerol as a crosslinking agent and satisfy the requirements for an internal crosslinking agent as being an agent that will react with the monomer to form a superabsorbent polymer material.
With regard to polyethylene glycol methyl ether methacrylate, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have provided mixing a polyethylene glycol methyl ether methacrylate in with monomer solution to prepare the superabsorbent polymer in Phan et al in view of Matsumoto in et al in order to impart hydrophilicity to the super absorbent resin as taught in Matsumoto et al (Paragraph 43).   
With regard to an encapsulated blowing agent, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to have provided an encapsulated blowing agent that is encapsulated by polyvinyl chloride, polyvinyl acetate or polyacrylic acid derivative in Phan et al in view of Dodge II et al in order to provide a controllable release of a gas when dispersed in a monomer solution that is heated or polymerized as taught in Dodge II et al (Paragraph 287-288).  Furthermore, it would be obvious to provide the encapsulated blowing agent in the size of less than 10 microns as this is the size required by Phan et al for the blowing agent in order to control the cell size, the intercommunication of foam channels and surface area to mass ratio of the resultant superabsorbent polymer foam.  With regard to the expansion ratio of 3-15 times air, it would only be obvious to ordinary artisan to expect a similar expansion ratio of 3-15 times air in Phan et al in view of Dodge II et al as Phan et al teaches the same hydrocarbon core blowing agent and size as the instant invention and Dodge II et al teaches the same encapsulating agents as the instant invention; hence, would provide a similar expansion ratio.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 10, 2022